DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to U.S. Application No. 17/306678 filed on May 03, 2017.	


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The Information Disclosure Statement filed on August 03, 2021 was reviewed and accepted by the Examiner.


Claim Rejections - 35 U.S.C. §101

4.	35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-26 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claims, 7, specifically claim 7 recites " selecting a plurality of data fields based on at least one data domain”, “counting occurrences of each of the plurality of hashes to generate a plurality of hash occurrence counts”, “comparing the each of the plurality of hash occurrence counts to a threshold count value” and “and associating each of the plurality of hashes with a corresponding index value in the term array”. These limitations could be reasonably and practically performed by the human mind, for instance based on a human mentally selecting data, counting frequency of values, comparing the values to a limit and associating the values with a term. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving a raw data record configured as a JSON file from at least one social media feed”, “providing the field data values to a record compactor to generate a bit-packed data record, including: tokenizing at least one of the field data values to yield a plurality of terms, hashing each of the plurality of terms to generate a plurality of hashes” and “generating a hash map associating each of the plurality of hash occurrence counts to each of the plurality of hashes”, “wherein the dictionary file comprises a tab-separated value (TSV) file”, “partitioning the bit-packed data record into a plurality of record slices; and transmitting each of the record slices to at least one of a plurality of worker nodes in an Akka cluster, wherein each of the plurality of worker nodes builds a facet index comprising a tree map based on the record slices received by that node”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 7 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 7 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


Claims 8 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claims, 8, specifically claim 8 recites "selecting a plurality of data fields based on at least one data domain;”. These limitations could be reasonably and practically performed by the human mind, for instance based on a human mentally selecting data.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving a raw data record”, “extracting field data values associated with each of the plurality of data fields from the raw data record”, “providing the field data values to a record compactor to generate a bit-packed data record”, “partitioning the bit-packed data record into a plurality of record slices”, “transmitting each of the record slices to at least one of a plurality of worker nodes in a cluster”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 7 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 8 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


Claims 9 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to dependent claims, 9, specifically claim 9 recites no new abstract ideas. These limitations could be reasonably and practically performed by the human mind, for instance based on a human mentally selecting data.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein providing the field data values to a record compactor to generate a bit-packed record further comprises: generating a bit vector of enabled/disabled flags based on at least one of the field data values”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 9 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 9 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


Claims 10 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to dependent claims, 10, specifically claim 10 recites no new abstract ideas. These limitations could be reasonably and practically performed by the human mind, for instance based on a human mentally selecting data.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein providing the field data values to a record compactor to generate a bit-packed record further comprises: configuring at least one of the field data values as a SIP hash”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 10 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 10 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


Claims 11 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to dependent claims, 11, specifically claim 11 recites no new abstract ideas. These limitations could be reasonably and practically performed by the human mind, for instance based on a human mentally selecting data.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein providing the field data values to a record compactor to generate a bit-packed record further comprises: configuring at least one of the field data values that takes one of N values as a byte or short datatype”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 11 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 11 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



Claims 12 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to dependent claims, 12, specifically claim 12 recites no new abstract ideas. These limitations could be reasonably and practically performed by the human mind, for instance based on a human mentally selecting data.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein providing the field data values to a record compactor to generate a bit-packed record further comprises: tokenizing at least one of the field data values to yield a plurality of terms”, “hashing each of the plurality of terms to generate a plurality of hashes”, “counting occurrences of each of the plurality of hashes to generate a plurality of hash occurrence counts” “and generating a hash map associating each of the plurality of hash occurrence counts to each of the plurality of hashes”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 12 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 12 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


Claims 13 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to dependent claims, 13, specifically claim 13 recites “comparing each of the plurality of hash occurrence counts to a first threshold count value”. These limitations could be reasonably and practically performed by the human mind, for instance based on a human mentally selecting data.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “and appending the each of the plurality of hashes to a first dictionary file when the each of the plurality of hash occurrence counts is greater than the first threshold count value”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 13 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 13 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



Claims 14 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to dependent claims, 14, specifically claim 14 recites “comparing the each of the plurality of hash occurrence counts to a second threshold count value, wherein the second threshold count value is greater than the first threshold count value”. These limitations could be reasonably and practically performed by the human mind, for instance based on a human mentally selecting data.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “and appending the each of the plurality of hashes and a corresponding one of the plurality of hash occurrence counts to a second dictionary file when the each of the plurality of hash occurrence counts is greater than the second threshold count value”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 14 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 14 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



Claims 15 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to dependent claims, 15, specifically claim 15 recites no new abstract ideas. These limitations could be reasonably and practically performed by the human mind, for instance based on a human mentally selecting data.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the first and second dictionary files are tab-separated value (TSV) files”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 15 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 15 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



Claims 16 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to dependent claims, 16, specifically claim 16 recites no new abstract ideas. These limitations could be reasonably and practically performed by the human mind, for instance based on a human mentally selecting data.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “sorting the plurality of hashes in the second data file into a term array based on corresponding values of the plurality of hash occurrence counts”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 16 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 16 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

Claims 17 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to dependent claims, 17, specifically claim 17 recites “associating each of the plurality of hashes with a corresponding index value in the term array”. These limitations could be reasonably and practically performed by the human mind, for instance based on a human mentally selecting data.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites no new generic limitations. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 17 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 17 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


Claim 18 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
  With respect to dependent claims, 18, specifically claim 18 recites no new limitations. These limitations could be reasonably and practically performed by the human mind, for instance based on a human mentally selecting data.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the raw data record is configured as a JSON file”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 18 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 18 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


Claim 19 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
  With respect to dependent claim, 19, specifically claim 19 recites no new limitations. These limitations could be reasonably and practically performed by the human mind, for instance based on a human mentally selecting data.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the raw data record is received via at least one social media data feed”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 19 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 19 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


Claim 20 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
  With respect to dependent claim, 20, specifically claim 20 recites no new limitations. These limitations could be reasonably and practically performed by the human mind, for instance based on a human mentally selecting data.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the raw data record corresponds to at least one social media comment”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 20 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 20 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


Claim 21 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
  With respect to dependent claim, 21, specifically claim 21 recites no new limitations. These limitations could be reasonably and practically performed by the human mind, for instance based on a human mentally selecting data.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the raw data record is received via at least one market data feed”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 21 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 21 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



Claim 22 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
  With respect to dependent claim, 22, specifically claim 22 recites no new limitations. These limitations could be reasonably and practically performed by the human mind, for instance based on a human mentally selecting data.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the cluster is an Akka cluster”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 22 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 22 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


Claim 23 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
  With respect to dependent claim, 23, specifically claim 23 recites no new limitations. These limitations could be reasonably and practically performed by the human mind, for instance based on a human mentally selecting data.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein each of the plurality of worker nodes builds a facet index based on the record slices received by that node”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 23 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 23 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

Claim 24 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
  With respect to dependent claim, 24, specifically claim 24 recites no new limitations. These limitations could be reasonably and practically performed by the human mind, for instance based on a human mentally selecting data.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the facet index comprises a tree map”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 24 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 24 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



      With respect to independent claims, 25, specifically claim 25 recites "select a plurality of data fields based on at least one data domain”. These limitations could be reasonably and practically performed by the human mind, for instance based on a human mentally selecting data, counting frequency of values, comparing the values to a limit and associating the values with a term. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receive a raw data record”, “extract field data values associated with each of the plurality of data fields from the raw data record”, “provide the field data values to a record compactor to generate a bit-packed data record”, “partition the bit-packed data record into a plurality of record slices”, “transmit each of the record slices to at least one of a plurality of worker nodes in a cluster”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 25 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 25 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to independent claims, 26, specifically claim 26 recites "select a plurality of data fields based on at least one data domain”. These limitations could be reasonably and practically performed by the human mind, for instance based on a human mentally selecting data, counting frequency of values, comparing the values to a limit and associating the values with a term. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receive a raw data record”, “extract field data values associated with each of the plurality of data fields from the raw data record”, “provide the field data values to a record compactor to generate a bit-packed data record”, “partition the bit-packed data record into a plurality of record slices”, “transmit each of the record slices to at least one of a plurality of worker nodes in a cluster”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 26 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
 The claims, 26 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 





Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Sowell et al. U.S. Patent Application Publication No. 2014/0181141 (herein as ‘Sowell’) and further in view of Hendrey U.S. Patent Application Publication No. 2014/0214838 (herein as ‘Hendrey’), Pouzin U.S. Patent No. 8,078,454 (herein as ‘Pouzin’) and further in view of Kamel U.S. Patent Application Publication No. 2013/0232157 (herein as ‘Kamel’) and further in view of Aggarwal et al. U.S. Patent Application Publication No. 2003/0018623 (herein as ‘Aggarwal’) and “WayBackMachine_Akka”  (herein as “WayBack_Akka”).

As to claim 7 Sowell teaches a processor-implemented method, comprising:
receiving a raw data record configured as a JSON file from at least one social media feed (Par. 0205 Sowell discloses receiving the input files.  Par. 0203 Sowell discloses the input file is a JSON file); 
selecting a plurality of data fields based on at least one data domain (Par. 194 Sowell discloses identifying an IP address associated with the service.  The domain is seen as the IP address);
extracting field data values associated with each of the plurality of data fields from the raw data record (Par. 0090 Sowell discloses extracting items based upon offset for hashtags within a tweet); 
Sowell does not teach but Hendrey teaches providing the field data values to a record compactor to generate a bit-packed data record (Par. 0037 Hendrey discloses the row data is stored in a packed binary representation);
Sowell and Hendrey are analogous art because they are in the same field of endeavor, data processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the parsing text of Sowell to include the bit-packing of Hendrey, to reduce consumption of expensive resources. The suggestion/motivation to combine is that it would be obvious to try in order to provide an efficient way of indexing data (Par. 0014 Hendrey).
Sowell does not teach but Pouzin teaches including: tokenizing at least one of the field data values to yield a plurality of terms (Col. 4 Lines 23-30 Fig. 2, Pouzin disclosing step 210 generating a plurality of terms used in a text string, i.e. parsing or tokenizing a sentence into a plurality of terms);
hashing each of the plurality of terms to generate a plurality of hashes (Fig. 2, Pouzin disclosing step 220 calculating a plurality of hash values from the generated terms);
counting occurrences of each of the plurality of hashes to generate a plurality of hash occurrence counts (Fig. 2, Pouzin disclosing step 240 maintaining occurrence count values corresponding to the hash buckets of the terms and see Fig. 3-4); 
generating a hash map associating each of the plurality of hash occurrence counts to each of the plurality of hashes (Col. 5 Lines 31-35 Pozuin discloses hash buckets are created that stores hash values.  The hash bucket are seen as the one term array index);
comparing the each of the plurality of hash occurrence counts to a threshold count value (col. 6, lines 33-39, Pouzin disclosing the example “went” in the final event count obtained during the second pass may be reveal to not be a frequent term, and can be removed from the dictionary, i.e. comparing the occurrence count to a second threshold.  Frequent terms are seen as threshold count value); 
appending the each of the plurality of hashes and a corresponding one of the plurality of hash occurrence counts to a dictionary file when the each of the plurality of hash occurrence counts is greater than the second threshold count value (col. 6, lines 33-39, Pouzin disclosing the example “went” in the final event count obtained during the second pass may be reveal to not be a frequent term, and can be removed from the dictionary, i.e. only the most frequent terms are in the dictionary, or count map);
Sowell and Pouzin are analogous art because they are in the same field of endeavor, text processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the parsing text of Sowell to include the hashes of Pouzin, to reduce consumption of expensive resources. The suggestion/motivation to combine is that it would be obvious to try in reduce storage consumption (Col. 1 Lines 10-35 Pouzin).
Sowell in combination with Pouzin does not teach but Kamel teaches wherein the dictionary file comprises a tab-separated value (TSV) file (Par. 0048 Kamel discloses the data can be separated in values such as tab-separated value); 
Sowell and Kamel are analogous art because they are in the same field of endeavor, text processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the parsing text of Sowell to include the hashes of Kamel, to reduce consumption of expensive resources. The suggestion/motivation to combine is that it would be obvious to try in reduce storage consumption with unstructured data (Par. 0005-0014 Kamel).
Pouzin teaches sorting the plurality of hashes in the second data file into a term array based on corresponding values of the plurality of hash occurrence counts, and associating each of the plurality of hashes with a corresponding index value in the term array (col. 7, lines 40-48, Pouzin disclosing the dictionary may include a ranking function configured for compression  where the dictionary terms may be ranked based upon a plurality of indexes respectively corresponding to the dictionary terms, i.e. the term hashes are associated with an index, or index value); 
Pouzin in combination with Sowell, Kamel does not teach but Aggarwal teaches
partitioning the bit-packed data record into a plurality of record slices (Par. 0033 Aggarwal discloses partitioning the data into segments); 
Sowell and Aggarwal are analogous art because they are in the same field of endeavor, data processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the parsing text of Sowell to include the partitioning of Aggarwal, to reduce consumption of expensive resources. The suggestion/motivation to combine is that it would be obvious to try in order to reduce resources wen attributes change frequently (Par. 0014 Aggarwal).
Pouzin in combination with Sowell, Kamel, and Aggarwal does not teach but WayBack_Akka teaches and transmitting each of the record slices to at least one of a plurality of worker nodes in an Akka cluster (Pg. 1, 2 and 5 WayBack_Akka discloses the WayBack_Akka cluster working a set of nodes to process the partition data);
Sowell and WayBack_Akka are analogous art because they are in the same field of endeavor, data processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the parsing text of Sowell to include the Akka cluster of WayBack_Akka, to reduce consumption of expensive resources. The suggestion/motivation to combine is that it would be obvious to try in order to determine any new or older information within nodes (Pg. 2 WayBack_Akka).
Aggarwal teaches wherein each of the plurality of worker nodes builds a facet index comprising a tree map based on the record slices received by that node (Par. 0033 Aggarwal discloses the nodes build an index).



8.	Claim 8, 11, 18, 19, 20, 21, 22, 25 and 26 is rejected under 35 U.S.C. 103 as being unpatentable over by under Sowell et al. U.S. Patent Application Publication No. 2014/0181141 (herein as ‘Sowell’) and further in view of Hendrey U.S. Patent Application Publication No. 2014/0214838 (herein as ‘Hendrey’) and “WayBackMachine_Akka”  (herein as “WayBack_Akka”).

As to claim 8 Sowell teaches a processor-implemented method, comprising: 
receiving a raw data record (Par. 0205 Sowell discloses receiving the input files.  Par. 0203 Sowell discloses the input file is a JSON file);
selecting a plurality of data fields based on at least one data domain (Par. 194 Sowell discloses identifying an IP address associated with the service.  The domain is seen as the IP address);
extracting field data values associated with each of the plurality of data fields from the raw data record  (Par. 0090 Sowell discloses extracting items based upon offset for hashtags within a tweet); 
Sowell does not teach but Hendrey teaches providing the field data values to a record compactor to generate a bit-packed data record (Par. 0037 Hendrey discloses the row data is stored in a packed binary representation); 
partitioning the bit-packed data record into a plurality of record slices (Par. 0029 Hendrey discloses partitioning the column data);
Sowell and Hendrey are analogous art because they are in the same field of endeavor, data processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the parsing text of Sowell to include the bit-packing of Hendrey, to reduce consumption of expensive resources. The suggestion/motivation to combine is that it would be obvious to try in order to provide an efficient way of indexing data (Par. 0014 Hendrey).
Sowell in combination with Hendrey does not teach but WayBack_Akka teaches and transmitting each of the record slices to at least one of a plurality of worker nodes in a cluster (Pg. 1, 2 and 5 WayBack_Akka discloses the WayBack_Akka cluster working a set of nodes to process the partition data);
Sowell and WayBack_Akka are analogous art because they are in the same field of endeavor, data processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the parsing text of Sowell to include the Akka cluster of WayBack_Akka, to reduce consumption of expensive resources. The suggestion/motivation to combine is that it would be obvious to try in order to determine any new or older information within nodes (Pg. 2 WayBack_Akka).


As to claim 11 Sowell in combination with Hendrey and WayBack_Akka teaches each and every limitation of claim 8.
In addition Sowell teaches wherein providing the field data values to a record compactor to generate a bit-packed record further comprises: configuring at least one of the field data values that takes one of N values as a byte or short datatype (Par. 0211 Sowell discloses the data is stored in bytes).

As to claim 18 Sowell in combination with Hendrey and WayBack_Akka teaches each and every limitation of claim 8.
In addition Sowell teaches wherein the raw data record is configured as a JSON file (Par. 0205 Sowell discloses receiving the input files.  Par. 0203 Sowell discloses the input file is a JSON file).


As to claim 19 Sowell in combination with Hendrey and WayBack_Akka teaches each and every limitation of claim 8.
In addition Sowell teaches wherein the raw data record is received via at least one social media data feed (Par. 0078 Sowell discloses social media tweets).

As to claim 20 Sowell in combination with Hendrey and WayBack_Akka teaches each and every limitation of claim 19.
In addition Sowell teaches wherein the raw data record corresponds to at least one social media comment  (Par. 0078 Sowell discloses social media tweets).

As to claim 21 Sowell in combination with Hendrey and WayBack_Akka teaches each and every limitation of claim 8.
In addition Sowell teaches wherein the raw data record is received via at least one market data feed  (Par. 0078 Sowell discloses social media tweets).

As to claim 22 Sowell in combination with Hendrey and WayBack_Akka teaches each and every limitation of claim 8.
In addition Sowell teaches wherein the cluster is an Akka cluster (Pg. 1, 2 and 5 WayBack_Akka discloses the WayBack_Akka cluster working a set of nodes to process the partition data).

As to claim 25 Sowell teaches a system, comprising: 
a processor (Par. 0238 Sowell discloses a processor);
a memory disposed in communication with the processor and storing instructions causing the processor to (Par. 0238 Sowell discloses a memory): 
receive a raw data record; select a plurality of data fields based on at least one data domain (Par. 0205 Sowell discloses receiving the input files.  Par. 0203 Sowell discloses the input file is a JSON file);
extract field data values associated with each of the plurality of data fields from the raw data record (Par. 0090 Sowell discloses extracting items based upon offset for hashtags within a tweet);
Sowell does not teach but Hendrey teaches provide the field data values to a record compactor to generate a bit-packed data record (Par. 0037 Hendrey discloses the row data is stored in a packed binary representation);
partition the bit-packed data record into a plurality of record slices (Par. 0029 Hendrey discloses partitioning the column data);
Sowell and Hendrey are analogous art because they are in the same field of endeavor, data processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the parsing text of Sowell to include the bit-packing of Hendrey, to reduce consumption of expensive resources. The suggestion/motivation to combine is that it would be obvious to try in order to provide an efficient way of indexing data (Par. 0014 Hendrey).
Pouzin in combination with Hendrey does not teach but WayBack_Akka teaches and transmit each of the record slices to at least one of a plurality of worker nodes in a cluster (Pg. 1, 2 and 5 WayBack_Akka discloses the WayBack_Akka cluster working a set of nodes to process the partition data);
Sowell and WayBack_Akka are analogous art because they are in the same field of endeavor, data processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the parsing text of Sowell to include the Akka cluster of WayBack_Akka, to reduce consumption of expensive resources. The suggestion/motivation to combine is that it would be obvious to try in order to determine any new or older information within nodes (Pg. 2 WayBack_Akka).

As to claim 26 Sowell teaches a processor-accessible non-transitory medium storing processor-issuable instructions, 
comprising: receive a raw data record (Par. 0205 Sowell discloses receiving the input files.  Par. 0203 Sowell discloses the input file is a JSON file);
select a plurality of data fields based on at least one data domain (Par. 194 Sowell discloses identifying an IP address associated with the service.  The domain is seen as the IP address);
extract field data values associated with each of the plurality of data fields from the raw data record (Par. 0090 Sowell discloses extracting items based upon offset for hashtags within a tweet);
provide the field data values to a record compactor to generate a bit-packed data record  (Par. 0037 Hendrey discloses the row data is stored in a packed binary representation);
partition the bit-packed data record into a plurality of record slices (Par. 0029 Hendrey discloses partitioning the column data);
Sowell and Hendrey are analogous art because they are in the same field of endeavor, data processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the parsing text of Sowell to include the bit-packing of Hendrey, to reduce consumption of expensive resources. The suggestion/motivation to combine is that it would be obvious to try in order to provide an efficient way of indexing data (Par. 0014 Hendrey).
Wayback_Akka teaches and transmit each of the record slices to at least one of a plurality of worker nodes in a cluster (Pg. 1, 2 and 5 WayBack_Akka discloses the WayBack_Akka cluster working a set of nodes to process the partition data);
Sowell and WayBack_Akka are analogous art because they are in the same field of endeavor, data processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the parsing text of Sowell to include the Akka cluster of WayBack_Akka, to reduce consumption of expensive resources. The suggestion/motivation to combine is that it would be obvious to try in order to determine any new or older information within nodes (Pg. 2 WayBack_Akka).


9.	Claim 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over by under Sowell et al. U.S. Patent Application Publication No. 2014/0181141 (herein as ‘Sowell’) and further in view of Hendrey U.S. Patent Application Publication No. 2014/0214838 (herein as ‘Hendrey’) and “WayBackMachine_Akka”  (herein as “WayBack_Akka”) and and further in view of Aggarwal et al. U.S. Patent Application Publication No. 2003/0018623 (herein as ‘Aggarwal’).


As to claim 23 Sowell in combination with Hendrey and WayBack_Akka teaches each and every limitation of claim 8.
Sowell in combination with Hendrey and WayBack_Akka does not teach but Aggarwal teaches wherein each of the plurality of worker nodes builds a facet index based on the record slices received by that node (Par. 0033 Aggarwal discloses the nodes build an index).
Sowell and Aggarwal are analogous art because they are in the same field of endeavor, data processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the parsing text of Sowell to include the partitioning of Aggarwal, to reduce consumption of expensive resources. The suggestion/motivation to combine is that it would be obvious to try in reduce resources wen attributes change frequently (Par. 0014 Aggarwal).


As to claim 24 Sowell in combination with Hendrey and WayBack_Akka teaches each and every limitation of claim 8.
Sowell in combination with Hendrey and WayBack_Akka does not teach but Aggarwal teaches wherein the facet index comprises a tree map (Par. 0033 Aggarwal discloses the nodes build an index).
Sowell and Aggarwal are analogous art because they are in the same field of endeavor, data processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the parsing text of Sowell to include the partitioning of Aggarwal, to reduce consumption of expensive resources. The suggestion/motivation to combine is that it would be obvious to try in reduce resources wen attributes change frequently (Par. 0014 Aggarwal).

	

10.	Claim 12-14, 16 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over by under Sowell et al. U.S. Patent Application Publication No. 2014/0181141 (herein as ‘Sowell’) and further in view of Hendrey U.S. Patent Application Publication No. 2014/0214838 (herein as ‘Hendrey’), “WayBackMachine_Akka” (herein as “WayBack_Akka” and further in view of Pouzin U.S. Patent No. 8,078,454 (herein as ‘Pouzin’)


As to claim 12 Sowell in combination with Hendrey and WayBack_Akka teaches each and every limitation of claim 8.
Sowell in combination with Hendrey and WayBack_Akka does not teach but Pouzin teaches wherein providing the field data values to a record compactor to generate a bit-packed record further comprises: tokenizing at least one of the field data values to yield a plurality of terms (Col. 4 Lines 23-30 Fig. 2, Pouzin disclosing step 210 generating a plurality of terms used in a text string, i.e. parsing or tokenizing a sentence into a plurality of terms);
hashing each of the plurality of terms to generate a plurality of hashes  (Fig. 2, Pouzin disclosing step 220 calculating a plurality of hash values from the generated terms);
counting occurrences of each of the plurality of hashes to generate a plurality of hash occurrence counts (Fig. 2, Pouzin disclosing step 240 maintaining occurrence count values corresponding to the hash buckets of the terms and see Fig. 3-4);
and generating a hash map associating each of the plurality of hash occurrence counts to each of the plurality of hashes (Col. 5 Lines 31-35 Pozuin discloses hash buckets are created that stores hash values.  The hash bucket are seen as the one term array index).
Sowell and Pouzin are analogous art because they are in the same field of endeavor, text processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the parsing text of Sowell to include the hashes of Pouzin, to reduce consumption of expensive resources. The suggestion/motivation to combine is that it would be obvious to try in reduce storage consumption (Col. 1 Lines 10-35 Pouzin).


As to claim 13 Sowell in combination with Hendrey and WayBack_Akka teaches each and every limitation of claim 12.
Sowell in combination with Hendrey and WayBack_Akka does not teach but Pouzin teaches further comprising: comparing each of the plurality of hash occurrence counts to a first threshold count value (col. 6, lines 33-39, Pouzin disclosing the example “went” in the final event count obtained during the second pass may be reveal to not be a frequent term, and can be removed from the dictionary, i.e. comparing the occurrence count to a second threshold.  Frequent terms are seen as threshold count value); 
and appending the each of the plurality of hashes to a first dictionary file when the each of the plurality of hash occurrence counts is greater than the first threshold count value (col. 6, lines 33-39, Pouzin disclosing the example “went” in the final event count obtained during the second pass may be reveal to not be a frequent term, and can be removed from the dictionary, i.e. only the most frequent terms are in the dictionary, or count map).

As to claim 14 Sowell in combination with Hendrey and WayBack_Akka teaches each and every limitation of claim 13.
Sowell in combination with Hendrey and WayBack_Akka does not teach but Pouzin teaches comparing the each of the plurality of hash occurrence counts to a second threshold count value, wherein the second threshold count value is greater than the first threshold count value (col. 6, lines 33-39, Pouzin disclosing the example “went” in the final event count obtained during the second pass may be reveal to not be a frequent term, and can be removed from the dictionary, i.e. comparing the occurrence count to a second threshold.  Frequent terms are seen as threshold count value);
and appending the each of the plurality of hashes and a corresponding one of the plurality of hash occurrence counts to a second dictionary file when the each of the plurality of hash occurrence counts is greater than the second threshold count value (col. 6, lines 33-39, Pouzin disclosing the example “went” in the final event count obtained during the second pass may be reveal to not be a frequent term, and can be removed from the dictionary, i.e. only the most frequent terms are in the dictionary, or count map).

As to claim 16 Sowell in combination with Hendrey and WayBack_Akka teaches each and every limitation of claim 14.
Sowell in combination with Hendrey and WayBack_Akka does not teach but Pouzin teaches sorting the plurality of hashes in the second data file into a term array based on corresponding values of the plurality of hash occurrence counts (col. 7, lines 40-48, Pouzin disclosing the dictionary may include a ranking function configured for compression  where the dictionary terms may be ranked based upon a plurality of indexes respectively corresponding to the dictionary terms, i.e. the term hashes are associated with an index, or index value).

As to claim 17 Sowell in combination with Hendrey and WayBack_Akka teaches each and every limitation of claim 16.
Sowell in combination with Hendrey and WayBack_Akka does not teach but Pouzin teaches further comprising: associating each of the plurality of hashes with a corresponding index value in the term array (col. 7, lines 40-48, Pouzin disclosing the dictionary may include a ranking function configured for compression  where the dictionary terms may be ranked based upon a plurality of indexes respectively corresponding to the dictionary terms, i.e. the term hashes are associated with an index, or index value).


11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by under Sowell et al. U.S. Patent Application Publication No. 2014/0181141 (herein as ‘Sowell’) and further in view of Hendrey U.S. Patent Application Publication No. 2014/0214838 (herein as ‘Hendrey’), “WayBackMachine_Akka” (herein as “WayBack_Akka” and further in view of Smith et al. U.S. Patent Application Publication No. 2003/0043843 (herein as ‘Smith’).



As to claim 9 Sowell in combination with Hendrey and WayBack_Akka teaches each and every limitation of claim 8.
Sowell in combination with Hendrey and WayBack_Akka does not teach but Smith teaches wherein providing the field data values to a record compactor to generate a bit-packed record further comprises: generating a bit vector of enabled/disabled flags based on at least one of the field data values (Par. 0048 Smith discloses a bit vector is used to enable or disable the transmission of the data).
Sowell and Smith are analogous art because they are in the same field of endeavor, data processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the parsing text of Sowell to include the enabling field of Smith, to ensure correct data is transmitted. The suggestion/motivation to combine is that it would be obvious to try in order to reduce performance (Par. 0010 Smith).

12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over by under Sowell et al. U.S. Patent Application Publication No. 2014/0181141 (herein as ‘Sowell’) and further in view of Hendrey U.S. Patent Application Publication No. 2014/0214838 (herein as ‘Hendrey’), “WayBackMachine_Akka” (herein as “WayBack_Akka” and further in view of further in view of Narita U.S. Patent Application Publicaiton NO. 2013/0311445 (herein as ‘Narita’).

As to claim 10 Sowell in combination with Hendrey and WayBack_Akka teaches each and every limitation of claim 8.
Sowell in combination with Hendrey and WayBack_Akka does not teach but Narita teaches wherein providing the field data values to a record compactor to generate a bit-packed record further comprises: configuring at least one of the field data values as a SIP hash (Par. 0102 Narita teaches the SIP data is placed into a hash function);
Sowell and Narita are analogous art because they are in the same field of endeavor, data processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the parsing text of Sowell to include the enabling field of Narita, to ensure correct performance of data. The suggestion/motivation to combine is that it would be obvious to try in order to reduce system performance (Par. 0020-0026 Narita).



13.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over by under Sowell et al. U.S. Patent Application Publication No. 2014/0181141 (herein as ‘Sowell’) and further in view of Hendrey U.S. Patent Application Publication No. 2014/0214838 (herein as ‘Hendrey’), “WayBackMachine_Akka” (herein as “WayBack_Akka”), Pouzin U.S. Patent No. 8,078,454 (herein as ‘Pouzin’) and further in view of Kamel U.S. Patent Application Publication No. 2013/0232157 (herein as ‘Kamel’)


As to claim 15 Sowell in combination with Hendrey and WayBack_Akka teaches each and every limitation of claim 14.
Sowell in combination with Hendrey and WayBack_Akka does not teach but Kamel teaches  wherein the first and second dictionary files are tab-separated value (TSV) files (Par. 0048 Kamel discloses the data can be separated in values such as tab-separated value); 
Sowell and Kamel are analogous art because they are in the same field of endeavor, text processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the parsing text of Sowell to include the hashes of Kamel, to reduce consumption of expensive resources. The suggestion/motivation to combine is that it would be obvious to try in reduce storage consumption with unstructured data (Par. 0005-0014 Kamel).




Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  September 26, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159